JUDGE, J.
The validity of the act under which the indictment was found is assailed, on the ground that it is obnoxious to the second section of the fourth article of our state Constitution, which declares that “ Each law shall contain but one subject, which shall be clearly expressed in its title.” This position is untenable. The title of the act is “ To regulate the confinement and discharge of persons charged with misdemeanors.” The subject named in its title is sufficiently comprehensive to authorize all the provisions of the act. Ex parte Pollard, 40 Ala. 77.
The indictment was demurred to, and the demurrer was overruled. This ruling of the court was free from error. The indictment seems to have been framed with care, and sets forth the offence as it is defined in the statute with clearness and precision. It was not necessary that the indictment should have contained the negative averment that the defendant was not informed by the officer who arrested him, as he was required to do, in a proviso of the statute, of the penalty he would incur should he forfeit his recognizance. This was matter of defence, and if true, and a good defence, the defendant *32might have availed himself of it on the trial. Clark v. The State, 19 Ala. 552.
The notary public and his marshal had jurisdiction in the premises, the one to issue the warrant of arrest, and the other to execute it. Section 13, article VI. State Constitution; Acts 1868, p. 20.
The motion in arrest of judgment was properly overruled. The jury found the defendant “ guiltyThe verdict was properly construed to mean that the defendant was found guilty of the offence charged in the indictment.
There is no error in the record, and the judgment is affirmed.